Citation Nr: 1126594	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-38 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.

2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to April 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2005 and December 2006 rating decisions. 

The issue of entitlement to a rating in excess of 20 percent for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not begin during service, and has not been shown to have been caused by the Veteran's time in military service.

2.  The Veteran's tinnitus did not begin during service, and has not been shown to have been caused by the Veteran's time in military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In this case, the Veteran is currently diagnosed with bilateral hearing loss and with tinnitus.  He believes that both conditions were caused by his exposure to acoustic trauma while in military service.  

During service the Veteran's MOS was an aeroscout observer, meaning that he was a helicopter crew member.

Service treatment records show that the Veteran underwent two hearing examinations prior to enlistment.  In April 1992, audiometric testing revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
10
10
RIGHT
0
0
10
10
0

The Veteran also denied any hearing loss on a medical history survey completed in conjunction with the hearing testing.  




In May 1992, additional audiometric testing was conducted, which revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
10
5
RIGHT
10
0
15
5
10

The Veteran enlisted in July 1992, and he had his hearing checked on a number of occasions throughout his time in service.  In February 1993, audiometric testing revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
15
15
RIGHT
0
5
10
10
15

Audiometric testing in March 1993 revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
20
10
RIGHT
10
5
15
15
10

Audiometric testing in November 1993 revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
15
10
RIGHT
10
0
10
20
10

Audiometric testing in October 1994 revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
10
15
15
10
RIGHT
5
5
15
10
5

Audiometric testing in December 1994 revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
10
15
15
10
RIGHT
5
5
15
10
5

Audiometric testing in November 1995 revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
20
10
RIGHT
10
5
15
10
15

Audiometric testing at the Veteran's separation physical in January 1997 revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
20
15
RIGHT
10
5
20
15
20

The Veteran also specifically denied hearing loss on the medical history survey he completed in conjunction with his separation physical. 

The Veteran separated from service in April 1997.  Eight years later, he filed a claim for service connection for hearing loss and for tinnitus.  He indicated that while in the Army he worked on a flight line, and he believed that exposure to loud helicopter noise damaged his hearing.  He suggested that his separation physical would show a marked decline in his hearing acuity from what was shown at enlistment.  However, a comparison of the hearing tests as shown above shows both a small decrease in hearing acuity at several thresholds and a small improvement in several others between the Veteran's hearing test at separation and the May 1992 hearing test.  The Veteran denied having received any hearing treatment since service.

Nevertheless, because a decrease in hearing acuity was shown at several frequencies during his time in service, the Veteran was provided with a VA examination in September 2005 to investigate his contention that his bilateral hearing loss was the result of military noise exposure.  The examiner noted the fact that the Veteran's separation audiogram in January 1997 showed his hearing to be within normal limits bilaterally across the frequency range.  The Veteran reported gradual hearing loss bilaterally which he had noticed for the previous year.  The Veteran also reported occasional tinnitus which occurred two to three times per week.  The Veteran reported that he was a helicopter pilot while in the military, but he acknowledged using hearing protection during that time.  Following service, the Veteran indicated that he was in law enforcement where he was required to periodically shoot on the rifle range but as while in service, he reported using ear protection.  He also continued to fly helicopters.  

Audiometric testing showed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
25
25
RIGHT
10
15
25
25
35
Word recognition scores were 96 percent in the left ear and 94 percent in the left ear.  The testing showed that the Veteran's hearing acuity following service had decreased from what was shown at separation, even here however, the clinical testing did not show a hearing disability for VA purposes.  The examiner opined that the Veteran's military noise exposure might be expected to cause some hearing loss and tinnitus, but noting that the Veteran had experienced similar noise exposure since leaving the military and that hearing testing had been normal at separation, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not to be a result of his military noise exposure.

In August 2007, the Veteran reported that the ringing in his ears had gotten worse, as had his hearing acuity.  He reported being given hearing aids.  Hearing testing showed the following, as converted from a graph:




HERTZ



500
1000
2000
3000
4000
LEFT
40
40
45
45
45
RIGHT
30
30
35
35
40

The Veteran was seen by a VA audiologist in August 2007, and the Veteran reiterated his belief that his hearing loss and tinnitus were related to his military service.  The Veteran stated that his tinnitus was frequent and high pitched and had worsened over the previous two years.  Word recognition testing was 100 percent bilaterally.  The audiologist did not offer any opinion as to the etiology of either hearing loss or tinnitus.

In March 2007, the Veteran attempted to undermine the VA examiner's opinion arguing that the examiner had overestimated his post-service noise exposure.  Specifically, the Veteran reported that he had not flown since 2005 and that between 2003 and 2005 he had accrued fewer than 200 hours of flying time.  The Veteran also indicated that he would only go to the rifle range once per year while working with the police.  He asserted that his hearing was worse at separation than it was at enlistment physical, which he felt was sufficient evidence to warrant service connection based on the benefit of the doubt.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R.§ 3.303(d).

In this case, the Veteran underwent nine separate hearing tests while in service (including the tests he took in conjunction with enlistment).  On each of these tests, the Veteran's hearing thresholds were within the normal decibel limits per Hensley, that is the threshold decibel losses never exceeded 20 decibels at 500, 1000, 2000, 3000, or 4000 Hertz.  Moreover, at separation, the Veteran specifically denied having any problems with hearing loss, and he did not report any symptoms that might be construed as tinnitus.  Even eight years after service, at his VA examination in September 2005, audiometric testing did not show that the Veteran had a hearing loss disability for VA purposes.

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; or continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In Charles v. Principi, the Court specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See 16 Vet. App. 370 (2002).

In this case, the Veteran specifically denied having hearing loss at separation and hearing testing during service and eight years after service did not show hearing loss for VA purposes.  While the Veteran has reported that he first noticed hearing loss while in service, the fact remains that there is no record showing that hearing testing in service ever actually showed hearing loss for VA purposes.  The Veteran had numerous hearing tests conducted while in service which consistently failed to show hearing loss for VA purposes.  The Veteran is considered competent to report his perception of diminished hearing acuity; but in this case, the Veteran specifically denied having ever had any hearing loss on his medical history survey completed in conjunction with his separation physical.  This survey was conducted contemporaneously with the Veteran's service and is therefore considered to have greater probative value than his statement rendered years after service in conjunction with a claim for VA benefits.  As such, the Board finds that the Veteran's statements alone are insufficient to establish that his bilateral hearing loss began during or was otherwise caused by his military service 

With regard to tinnitus, the Veteran is considered competent to address when his tinnitus began, but he has not alleged that it actually began during service.  As such, the Board finds that the Veteran's statements alone are insufficient to establish that his tinnitus began during service; and the Veteran is not competent (that is medically qualified) to relate the etiology of a condition that began after service.  

As such, to establish service connection a medical opinion is necessary to relate the Veteran's bilateral hearing loss and/or tinnitus to his time in military service.  

A VA medical opinion of record was obtained to address the etiology of the Veteran's current bilateral hearing loss and tinnitus.  After examining the Veteran and reviewing his claims file, the examiner concluded that it was less likely than not that either hearing loss or tinnitus either began during or was otherwise caused by the Veteran's military service.  The examiner then provided a rationale for his opinion that was grounded in his review of the claims file. 

The Veteran has disagreed with the examiner's conclusion, arguing that he had less noise exposure post-service than he did in-service; however, the fact remains that the Veteran has not obtained any additional medical opinion of record that might refute the examiner's conclusions; and while the Veteran has attempted to minimize the amount of post-service noise exposure he has experienced, the fact remains that he has had considerable noise exposure post-service.  It is true that the Veteran reported using hearing protection in his post-service activities, but the same was true of his time in service.  As such, the Board concludes that the examiner's opinion was based on a full understanding of the facts, and his conclusion was grounded in the evidence of record.  

As described, neither the lay nor the medical evidence supports the conclusion that the Veteran's bilateral hearing loss and/or tinnitus either began during or was otherwise caused by the Veteran's military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claims are denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to make a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




ORDER

Service connection for bilateral hearing loss is denied.
 
Service connection for tinnitus is denied. 


REMAND

In September 2006, the Veteran submitted a statement requesting an increased rating for his service connected right shoulder disability, then evaluated as 10 percent disabling.  It was increased to a 20 percent evaluation in a January 2009 rating action, effective from October 2007.  Also in January, 2009, the Veteran underwent right shoulder surgery.  He was assigned a temporary 100 percent convalescent rating from January 2009 to April 1, 2009, after which the 20 percent schedular rating was resumed.  However, since the surgery, in May 2009, the Veteran asserted that his shoulder was much worse than when he was granted the 20 percent rating.  

Given the Veteran's allegation that his shoulder has worsened, and the fact that no post surgical VA examination has been provided to determine the current level of disability, an examination should be conducted.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from February 2009 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service connected right shoulder.  The Veteran's claims file should be provided to the examiner.  The examiner should specifically determine the range of motion in the Veteran's right shoulder and should comment on any functional limitation caused by the Veteran's right shoulder disability. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


